TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 15, 2018



                                      NO. 03-17-00082-CR


                                Dylan Scott Garrett, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment of conviction entered by the trial court. Dylan Scott Garrett

has filed a motion to dismiss the appeal.       Therefore, the Court grants the motion, allows

Dylan Scott Garrett to withdraw his notice of appeal, and dismisses the appeal.         Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.